     Case: 1:19-cv-01741 Document #: 22 Filed: 03/19/19 Page 1 of 4 PageID #:497




                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF ILLINOIS

                                     EASTERN DIVISION

CHASE HAMANO, Individually and on           )   Case No. 1:19-cv-01741
Behalf of All Others Similarly Situated,    )
                                            )   CLASS ACTION
                             Plaintiff,     )
                                            )   Judge Jorge L. Alonso
        vs.                                 )
                                            )
ACTIVISION BLIZZARD, INC., et al.,          )
                                            )
                             Defendants.
                                            )
                                            )



  NOTICE OF PRESENTMENT OF MOTION FOR APPOINTMENT AS LEAD PLAINTIFF
     AND APPROVAL OF LEAD PLAINTIFF’S SELECTION OF LEAD COUNSEL




1543378_1
     Case: 1:19-cv-01741 Document #: 22 Filed: 03/19/19 Page 2 of 4 PageID #:498



        PLEASE TAKE NOTICE that on March 26, 2019, at 9:30 a.m., counsel for the U.A. Local

No. 393 Defined Benefit Pension Plan and Defined Contribution Plans (“Local No. 393”), shall

appear before the Honorable Jorge L. Alonso, United States District Judge, in Courtroom 1903,

Everett McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois

60604, and present Local No. 393’s Motion for Appointment as Lead Plaintiff and Approval of Lead

Plaintiff’s Selection of Lead Counsel.

DATED: March 19, 2019                         ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              DANIELLE S. MYERS
                                              TRICIA L. McCORMICK
                                              JUAN CARLOS SANCHEZ


                                                            s/ Danielle S. Myers
                                                           DANIELLE S. MYERS

                                              655 West Broadway, Suite 1900
                                              San Diego, CA 92101
                                              Telephone: 619/231-1058
                                              619/231-7423 (fax)
                                              dmyers@rgrdlaw.com
                                              triciam@rgrdlaw.com
                                              jsanchez@rgrdlaw.com

                                              ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              FRANK A. RICHTER (IL Bar # 6310011)
                                              200 South Wacker Drive, 31st Floor
                                              Chicago, IL 60606
                                              Telephone: 312/674-4674
                                              312/674-4676 (fax)
                                              frichter@rgrdlaw.com

                                              [Proposed] Lead Counsel for [Proposed] Lead
                                              Plaintiff




                                             -1-
1543378_1
     Case: 1:19-cv-01741 Document #: 22 Filed: 03/19/19 Page 3 of 4 PageID #:499



                                  CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on March 19, 2019, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ DANIELLE S. MYERS
                                                    DANIELLE S. MYERS

                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    655 West Broadway, Suite 1900
                                                    San Diego, CA 92101
                                                    Telephone: 619/231-1058
                                                    619/231-7423 (fax)

                                                    E-mail: dmyers@rgrdlaw.com




1543378_1
012314523                               671869ÿ#:
                                                 822
                                                    ÿÿFiled:
                                                         44ÿÿ03/19/19
                                                                   ÿÿ6Page
                                                                                  ÿ4of
                                                                                               ÿ4PageID
                                                                                                       
/012134ÿ63789:0;183ÿ789ÿ0ÿ<0=>ÿ?@?ABCDBE?FG?ÿH0:038ÿDIÿJC;1D1=183ÿK21LL09MNÿ63CIÿ>;ÿ02ÿ
                 Case: 1:19-cv-01741 Document                                                                 #:500


O2>C;9831Cÿ/012ÿP8;1C>ÿQ1=;
RSTÿVWXXWYZ[\ÿ]^Tÿ_SW`TÿYSWÿ]^Tÿab^^T[_XcÿW[ÿ_STÿXZ`_ÿ_Wÿ^TaTZdTÿTef]ZXÿ[W_ZaT`ÿVW^ÿ_SZ`ÿa]`Tg
      HIÿP1Ch820=ÿK>9i>9103ÿ
      [jT^jT^Z][k[\TgaWflTaVmWanT_k[\TgaWf
      <822>;;>ÿJ21=83ÿK98o3ÿ
      aj^WY[k[\TX]YgaWflX\^]aTk[\TX]YgaWflTaVmWanT_k[\TX]YgaWf
      <0982ÿpÿq12M>3ÿ
      a\ZXmT[kaWST[fZX`_TZ[gaWflXSWTn`Tf]kaWST[fZX`_TZ[gaWflTVZXZ[\`kaWST[fZX`_TZ[gaWf
      J3M9>oÿq89M83ÿ/0rÿ
      ]f]ck[\TgaWflTaVmWanT_k[\TgaWflamT[[Z`k[\TgaWf
      /09D13ÿJ203ÿ/122>9ÿ
      sfZXXT^kfZXXT^X]YXXagaWfl]tTYTXXkfZXXT^X]YXXagaWfluv][[Z[\kfZXXT^X]YXXagaWflm^WjZ[`W[kfZXXT^X]YXXXagaWflwx]fZ^TykfZXXT^X]YXXagaWf
/03z02ÿP8;1C>ÿQ1=;
RSTÿVWXXWYZ[\ÿZ`ÿ_STÿXZ`_ÿWVÿ]__W^[Tc`ÿYSWÿ]^Tÿ38;ÿW[ÿ_STÿXZ`_ÿ_Wÿ^TaTZdTÿTef]ZXÿ[W_ZaT`ÿVW^ÿ_SZ`ÿa]`Tÿ{YSWÿ_ST^TVW^Tÿ^T|bZ^Tÿf][b]Xÿ[W_ZaZ[\}gÿ~Wbÿf]c
YZ`Sÿ_Wÿb`TÿcWb^ÿfWb`Tÿ_Wÿ`TXTa_ÿ][mÿaWcÿ_SZ`ÿXZ`_ÿZ[_WÿcWb^ÿYW^mÿ^WaT``Z[\ÿ^W\^]fÿZ[ÿW^mT^ÿ_Wÿa^T]_Tÿ[W_ZaT`ÿW^ÿX]jTX`ÿVW^ÿ_ST`Tÿ^TaZZT[_`g
   ÿÿ




!"11#$%&1%'17(!)3*3*+,+*5*05--.2.52                                                                               212
